Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Double Patenting
2.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Hsu et al (US Patent 10,380,371 B2, hereinafter “Hsu”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Although Hsu substantially teaches the claimed invention, Hsu does not explicitly indicate “increasing the range of the first constraint to create a second constraint, wherein the increase in range is based on a type of constraint that can be expanded, user input, sequence of entering the one or more constraints, historical data associated with the one or more constraints.” Gibson et al (US Patent 10,885,474 B2, hereinafter “Gibson”) teaches the limitations in claim 8. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Hsu and Gibson, to enables legitimate, convenient, reliable, and secure transactions at fair market value and provides ticket fulfillment services, even for “sold out” events (Gibson col. 2 lines 1-15).
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Specification
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Claims 1, 8 and 15 recite the limitation “increasing the range of the first constraint to create a second constraint, wherein the increase in range is based on a type of constraint that can be expanded, user input, sequence of entering the one or more constraints, historical data associated with the one or more constraints”, and claims 3, 10 and 17 recite the limitation “a constraint from the one or more constraints having a high priority has less probability of expansion as compared to a constraint from the one or more constraints having lower priority”. Neither of the limitations is clear defined in the Applicant’s specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6.	Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure does not contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art that it pertains the limitation “increasing the range of the first constraint to create a second constraint, wherein the increase in range is based on a type of constraint that can be expanded, user input, sequence of entering the one or more constraints, historical data associated with the one or more constraints” or “a constraint from the one or more constraints having a high priority has less probability of expansion as compared to a constraint from the one or more constraints having lower priority”. The limitation “increasing the range of the first constraint to create a second constraint, wherein the increase in range is based on a type of constraint that can be expanded, user input, sequence of entering the one or more constraints, historical data associated with the one or more constraints” in the claims 1, 8 and 15, and “a constraint from the one or more constraints having a high priority has less probability of expansion as compared to a constraint from the one or more constraints having lower priority” in the claims 3, 10 and 17 are considered to be new matter. 
Dependent claims are rejected for inheriting the deficiencies of the base claims.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.		Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 8 and 15 recite the limitation “increasing the range of the first constraint to create a second constraint, wherein the increase in range is based on a type of constraint that can be expanded, user input, sequence of entering the one or more constraints, historical data associated with the one or more constraints”. It is unclear how “increasing the range of the first constraint to create a second constraint, wherein the increase in range is based on a type of constraint that can be expanded, user input, sequence of entering the one or more constraints, historical data associated with the one or more constraints”, since there is no clear definition of the limitation in the instant’s applicant’s specification. Therefore, claims 1, 8 and 15 are indefinite.
Dependent claims are rejected for inheriting the deficiencies of the base claims.

Claims 3, 10 and 17 recite the limitation “a constraint from the one or more constraints having a high priority has less probability of expansion as compared to a constraint from the one or more constraints having lower priority”. It is unclear how “a constraint from the one or more constraints having a high priority has less probability of expansion as compared to a constraint from the one or more constraints having lower priority”, since there is no clear definition of the limitation in the instant’s applicant’s specification. Therefore, claims 1, 8 and 15 are indefinite.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the guidance set forth in MPEP 2106 which has incorporated the 2019 PEG.
Regarding to claim 1,
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 1 recites: A method for facilitating assignments of access rights for resources by facilitating query execution, the method comprising:
 “receiving one or more requests for access-rights associated with a resource”. This element reads on a person receives a request which could be considered a mental process of an observation or evaluation. 
“in response to the one or more requests, generating a set of queries for querying a access-rights database for the access-rights”. This element reads on a person generates a set of queries based on the request which could be considered a mental process of an observation or evaluation. 
“the one or more requests comprises a plurality of access-rights parameters”. This element reads on a person identifies the request comprises ticket buying criteria which could be considered a mental process of an observation or evaluation. 
“the one or more requests comprises a first constraint and a second constraint from a plurality of constraints for each of the plurality of access-rights parameters”. This element reads on a person identifies the request comprises multiple ticket buying criteria which could be considered a mental process of an observation or evaluation. 
“the first constraint has a predetermined range”. This element reads on a person identifies the first ticket buying criteria has a predetermined range which could be considered a mental process of an observation or evaluation. 
“the plurality of constraints represents characteristics of the access-rights”. This element reads on a person identifies the request comprises multiple ticket buying criteria which could be considered a mental process of an observation or evaluation. 
“the one or more access-rights parameters are prioritized”. This element reads on a person identifies the multiple ticket buying criteria are prioritized which could be considered a mental process of an observation or evaluation. 
“the prioritization of the plurality of access-rights parameters are pre-defined”. This element reads on a person identifies the prioritization is pre-defined which could be considered a mental process of an observation or evaluation. 
“prioritizing the each of the plurality of constraints based on prioritization of the plurality of access-rights parameters, wherein the prioritization of the plurality of constraints are based on a type of constraint that can be expanded, user input, sequence of entering the plurality of constraints, historical data associated with the plurality of constraints”. This element reads on a person identifies the prioritization is based on the criteria is expandable, user input, sequence of the criteria and historical data of the criteria which could be considered a mental process of an observation or evaluation. 
“increasing the range of the first constraint to create a second constraint, wherein the increase in range is based on a type of constraint that can be expanded, user input, sequence of entering the one or more constraints, historical data associated with the one or more constraints”. This element reads on a person expands the range of the first criteria which could be considered a mental process of an observation or evaluation. 
“identifying an order of execution of a query relative to other queries in the set of queries, wherein the order of execution is based on the prioritization of the one or more constraints and the expand for each constraint of the one or more constraints”. This element reads on a person identifies an execution order of queries based on the expanded which could be considered a mental process of an observation or evaluation. 
“receiving a query response including access-rights based on the order of execution of the query, wherein each access-right in the access-rights is unassigned and satisfies the one or more constraints received in the one or more requests”. This element reads on a person identifies available tickets based on the execution order of queries which could be considered a mental process of an observation or evaluation. 
“assigning the access-rights, received from the query response to a user”. This element reads on a person provides available tickets for purchasing to a user which could be considered a mental process of an observation or evaluation. 
Overall the limitations directed to purchase tickets and the various mental process limitations in the context of this claim encompasses limitations that are not only considered to be directed to limitations that could be practically performed in the human mind (including observations and preform an evaluation, judgment, and opinion) aided by the use of pen and paper. If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
In particular, the claim only recites the additional elements of “a computer-implemented” and “a user device”
Regarding the computer-based,
The computer for generating and storing in all steps is recited at a high level of generality, i.e., as a generic computer performing a generic computer function of processing data (generating and storing).  This generic computer limitation is no more than mere instructions to apply the exception using a generic computer.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding the user device,
The user device for receiving step is recited at a high level of generality, i.e., as a device performing a generic computer function of processing data (receiving).  This generic eevice limitation is no more than mere instructions to apply the exception using a generic device.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The additional elements “a computer-based” and “a user device” are simply applying the abstract idea, and there is nothing done with results.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and does not provide any improvement in computer technology (see MPEP2106.05(a)).  
Therefore, the additional elements do not integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, The additional elements “a computer-based” and “a user device” are simply applying the abstract idea, and there is nothing done with results. 
Accordingly, these additional elements, taken individually and in combination, do not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 2, 
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 2 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 2 recites “the prioritization of the one or more constraints are further determined from access-right assignment history of a user" That is, the claim recites the prioritization is based a user purchasing history. The above-noted limitation of claim 2, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 3, 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 3 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 3 recites “wherein a constraint from the one or more constraints having a high priority has less probability of expansion as compared to a constraint from the one or more constraints having lower priority " That is, the claim recites the first criteria is less expandable. The above-noted limitation of claim 3, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 8-10 are rejected under 35 U.S.C. 101 with the same rational of claims 1-3.
Claims 15-17 are rejected under 35 U.S.C. 101 with the same rational of claims 1-3.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler et al (US 20080255889 A1, hereinafter “Geisler”) in view of Gibson.
16.	With respect to claim 1,
Geisler discloses a computer-implemented method for facilitating assignments of access rights for resources by facilitating query execution, the method comprising:
receiving one or more requests for access-rights associated with a resource, wherein:
in response to the one or more requests, generating a set of queries for querying a access-rights database for the access-rights,
the one or more requests comprises a plurality of access-rights parameters,
the one or more requests comprises a first constraint and a second constraint from a plurality of constraints for each of the plurality of access-rights parameters,
the first constraint has a predetermined range,
the plurality of constraints represents characteristics of the access-rights,
the one or more access-rights parameters are prioritized,
the prioritization of the plurality of access-rights parameters are pre-defined,
prioritizing the each of the plurality of constraints based on prioritization of the plurality of access-rights parameters, wherein the prioritization of the plurality of constraints are based on a type of constraint that can be expanded, user input, sequence of entering the plurality of constraints, historical data associated with the plurality of constraints;
changing the range of the first constraint to create a second constraint, wherein the change in range is based on a type of constraint that can be expanded, user input, sequence of entering the one or more constraints, historical data associated with the one or more constraints;
identifying an order of execution of a query relative to other queries in the set of queries, wherein the order of execution is based on the prioritization of the one or more constraints and the change for each constraint of the one or more constraints;
receiving a query response including access-rights based on the order of execution of the query, wherein each access-right in the access-rights is unassigned and satisfies the one or more constraints received in the one or more requests; and
assigning the access-rights, received from the query response to a user device (Geisler Abstract, [0003], [0021] – [0025], [0057] - [0058], [0065], [0077] – [0086], [0110] – [0112] and Fig. 1 e.g. [0057] According to preferred embodiments of the present invention, the user may optionally and preferably search on-line for a ticket according to a plurality of parameters, including but not limited to, price, dates/times, exact show, type of show, availability of exact seat location and/or type of seat (optionally including quality of seat) and/or number of tickets. [0058] With regard to parameters, price (monetary parameter) was previously discussed.  As noted above, another parameter refers to the date on which the show occurs.  The different "dates" may also optionally include different times of the day (matinee vs.  evening performance for example), specific hours of the show, as well as days of the week and/or specific calendar dates or a range thereof. [0065] According to preferred embodiments of the present invention, the user is preferably able to personalize the search according to one or more preferred parameters, which most preferably are saved at the on-line site.  For example, if the on-line site is a web site, the user is preferably able to "log-in" or otherwise identify him or herself to the web site, after which one or more of the user's saved parameters are preferably displayed to the user.  For example, the saved parameters may optionally be obtained through identifying the user according to a "cookie" for example.  The user may then optionally select one or more (or all) parameters for performing one or more searches for tickets. Alternatively or additionally, the user may choose to change one or more parameters for performing the search(es). [0078] FIG. 2 is a flowchart of an exemplary, illustrative non-limiting method according to the present invention for ticket selection.  As shown, in stage 1, user is presented with a default and/or customized search.  In stage 2, the user selects or modifies a type of search to perform, including but not limited to by category of show, by specific show, by dates or a combination thereof. [0079] In stage 3, the selected search is (as a non-limiting example) a search for a particular show according to a range of dates. [0080] In stage 4, tickets for the show according to the range of dates are considered for the search, optionally according to one or more additional parameters, including but not limited to availability of a discount, quality of the seat, whether tickets are available in the primary or secondary market, and so forth.  The user may optionally choose to weight various parameters and/or to indicate minimally required parameters (for example, the price could be limited to a maximum price). [0081] In stage 5, results regarding tickets fitting the selected parameters are displayed.  [0083] In stage 3, a ticket filter preferably accesses a filter database for obtaining other types of information, more preferably including information for objective and non-objective parameters as described above, as well as more preferably including information related to non-monetary parameters.  If the user has specified one or more weights and/or minimum parameters as described above, then the ticket filter preferably sorts the tickets according to these parameters.  Alternatively or additionally, the ticket filter may sort the tickets according to a pre-determined application of the parameters (for example, by automatically lowering the place in the displayed list of seats for any seat with an obstructed view or for which the user perceived quality was determined to be low). [0084] In stage 4, a ticket builder preferably parses the results and creates an output set of information.  Parsing may optionally be performed in order to permit results from a plurality of sources and/or formats to be uniformly structured.  This output set of information is preferably prepared for display.  In stage 5, the ticket information is displayed to the user, preferably in both a table format and also as a seating chart.  The user may then optionally select one or more tickets for obtaining further information. [0085] Optionally and preferably, in stage 6, the user is shown one or more seating charts related to the selected tickets in stage 5, indicating the location of the seat.  The seat itself is preferably highlighted in some manner, more preferably with a symbol, color or other information related to the seat quality.  [0110] FIG. 10 is a flowchart regarding an exemplary, illustrative method for the map usage.  The user is preferably able to view a combination of available ticket information from a plurality of sources via a map.  The map optionally illustrates the hall in which the show takes place.  Optionally a filter can be used to display on the map only the available seats for specific dates or duration, or a specific show or a specific price, or range of prices, from the primary market, or the secondary market, or any combination of the criteria described herein, or any other criteria. [as
receiving one or more requests (e.g. search on-line for a ticket) for access-rights associated with a resource (e.g. seat), wherein:
in response to the one or more requests, generating a set of queries for querying a access-rights database for the access-rights,
the one or more requests comprises a plurality of access-rights parameters (e.g. date, price range, location – seat quality),
the one or more requests comprises a first constraint (e.g. date, date range) and a second constraint (e.g. price range, location – seat quality) from a plurality of constraints for each of the plurality of access-rights parameters,
the first constraint has a predetermined range (e.g. date, date range),
the plurality of constraints represents characteristics of the access-rights,
the one or more access-rights parameters are prioritized (e.g. stages – date, date range [Wingdings font/0xE0] price, seat quality),
the prioritization of the plurality of access-rights parameters are pre-defined,
prioritizing the each of the plurality of constraints based on prioritization of the plurality of access-rights parameters, wherein the prioritization of the plurality of constraints are based on a type of constraint that can be expanded, user input, sequence of entering the plurality of constraints, historical data associated with the plurality of constraints;
changing the range (e.g. change parameter – different dates) of the first constraint to create a second constraint, wherein the change in range is based on a type of constraint that can be expanded, user input, sequence of entering the one or more constraints, historical data associated with the one or more constraints (e.g. one or more of the user's saved parameters are preferably displayed to the user … the saved parameters may optionally be obtained through identifying the user according to a "cookie" for example);
identifying an order (e.g. stages – date, date range [Wingdings font/0xE0] price, seat quality) of execution of a query relative to other queries in the set of queries, wherein the order of execution is based on the prioritization of the one or more constraints and the change for each constraint of the one or more constraints;
receiving a query response including access-rights based on the order of execution of the query, wherein each access-right in the access-rights is unassigned and satisfies (e.g. available tickets/seats based on the filter criteria – price range) the one or more constraints received in the one or more requests; and
assigning the access-rights, received from the query response to a user device
], or read comments and details about the seat, or view a photography of the seat and the landscape.  [0111] Then the map is opened and displays only the available seats according to the chosen criteria (13).  Then, the user can filter the seats according to quality criteria, for example (14).  This will cause the display of a map with the available seats according to previously selected criteria such that the high quality seats are colored in one color, while the less quality seats are colored in different color (15).  [0112] FIG. 11 is a flowchart regarding an exemplary, illustrative method for the usage of the wizard. At the end the wizards opens a map that shows the available seats according to the predefined criteria, from which the user can purchase the tickets).
Although Geisler substantially teaches the claimed invention, Geisler does not explicitly indicate increasing the range of the first constraint to create a second constraint, wherein the increase in range is based on a type of constraint that can be expanded.
Gibson teaches the limitations by stating
increasing the range of the first constraint to create a second constraint, wherein the increase in range is based on a type of constraint that can be expanded, user input, sequence of entering the one or more constraints, historical data associated with the one or more constraints,
identifying an order of execution of a query relative to other queries in the set of queries, wherein the order of execution is based on the prioritization of the one or more constraints and the expand for each constraint of the one or more constraints (Gibson claim 8 e.g. aggregating, by one or more hardware processors, event information from a plurality of event servers associated with a plurality of vendors; generating, by the one or more hardware processors, an event index based on the aggregated event information, wherein the event index categorizes a plurality of events according to a plurality of event categories based on the aggregated event information; receiving, by the one or more hardware processors, location information and browsing history from a user device associated with a user, wherein the browsing history provides an indication of navigation to one or more web addresses corresponding to a range of event dates; querying, by the one or more hardware processors, the event index using the location information and the range of event dates; determining that no events are determined from the querying the event index using the range of event dates; expanding the range of event dates; querying the event index using the expanded range of event dates to determine, from the plurality of events, a set of events for the user; aggregating, from two or more marketplace platforms, ticket availability information for the set of events; and simultaneously displaying, on a display of the user device by the one or more hardware processors for each of the set of events, purchasing options corresponding to the ticket availability information associated with the two or more marketplace platforms).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Geisler and Gibson, to enables legitimate, convenient, reliable, and secure transactions at fair market value and provides ticket fulfillment services, even for “sold out” events (Gibson col. 2 lines 1-15). 
17.	With respect to claim 3,
	Geisler further discloses wherein a constraint from the one or more constraints having a high priority has less probability of expansion as compared to a constraint from the one or more constraints having lower priority (Geisler [0018] e.g. a specific day only [as a high priority has less probability of expansion]). 
18.	Claims 8 and 10 are same as claims 1 and 3 and are rejected for the same reasons as applied hereinabove.
19.	Claims 15 and 17 are same as claims 1 and 3 and are rejected for the same reasons as applied hereinabove.

20.	Claims 2, 4-5, 7, 9, 11-12, 6, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler in view of Gibson, and further in view Denker et al (US 20120078667 A1, hereinafter “Denker”).
21.	With respect to claim 2,
Although Geisler and Gibson substantially teaches the claimed invention, Geisler does not explicitly indicate the prioritization of the one or more constraints are further determined from access-right assignment history of a user.
Denker teaches the limitations by stating the prioritization of the one or more constraints are further determined from access-right assignment history of a user (Denker [0178], [0256], [0303] e.g. [0178] This provides the user with a historical record regarding the effectiveness of price flexing. [0256] In addition, the history of sales activity may be provided showing which seat tickets were sold when, changes in ticket sales rates, changes in the absolute number and/or percent of seat tickets sold, etc. [0303] A control is provided via which the user can instruct the system to provide historical event ticket sale prices for other time periods (e.g., past days or weeks)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Geisler, Gibson and Denker, to enables legitimate, convenient, reliable, and secure transactions at fair market value and provides ticket fulfillment services, even for “sold out” events (Gibson col. 2 lines 1-15). 
22.	With respect to claim 4,
	Denker further discloses identifying a load-related variable associated with the access-rights, the load-related variable identifying a volume of requests received from the user device (Denker [0133] – [0136], [0190] – [0192], [0212] – [0225] e.g. the total number of "inquiries").
23.	With respect to claim 5,
	Denker further discloses wherein the increase is determined based on the load-related variable (Denker [0133] – [0136], [0190] – [0192], [0212] – [0225] e.g. the total number of "inquiries").
24.	With respect to claim 7,
	Denker further discloses
determining a hold variable based on an identified load-related variable, the hold variable being selected from amongst a plurality of hold variables, and each hold variable of the plurality of hold variables indicating whether at least one access right associated with the query response is to be held for the user device; and
executing a hold on the at least one access right associated with the query response in accordance with the determined hold variable (Denker [0133] – [0136], [0190] – [0192], [0212] – [0225] e.g. hold).
25.	Claims 8 and 10 are same as claims 1 and 3 and are rejected for the same reasons as applied hereinabove.
26.	Claims 15 and 17 are same as claims 1 and 3 and are rejected for the same reasons as applied hereinabove.

27.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler in view of Gibson, and further in view Fotevski et al (US 20070105612 A1, hereinafter “Fotevski”).
28.	With respect to claim 6,
Although Geisler and Gibson substantially teaches the claimed invention, Geisler does not explicitly indicate determining a level of precision, from amongst a plurality of levels of precision, for representing a characteristic of the access rights of the query response, the level of precision being determined individually for each query of the set of queries, the level of precision being determined based on a request load existing at a time of receiving the query during a time period, and the level of precision indicating how precisely the characteristic of the access rights of the query response is presented to user devices in response to the one or more requests.
Fotevski teaches the limitations by stating determining a level of precision, from amongst a plurality of levels of precision, for representing a characteristic of the access rights of the query response, the level of precision being determined individually for each query of the set of queries, the level of precision being determined based on a request load existing at a time of receiving the query during a time period, and the level of precision indicating how precisely the characteristic of the access rights of the query response is presented to user devices in response to the one or more requests (Fotevski [0375] e.g. [0375] (116) Sales cap closeout protection prevents participants from purchasing more tickets than available for sale when the sales cap protection, as described in paragraph 115, enables a participant to select or enter a value for the number of tickets to purchase that is no longer available since the purchase or participation form was first accessed.  Purchasing tickets online requires availability to be confirmed prior to processing transactions to prevent selling more tickets than the maximum number of tickets offered for sale.  This can occur when a limited number of tickets are remaining and multiple users attempt to purchase a combined number of tickets greater than what is available.  The sales cap protection, as described in paragraph 115, only prevents the user from selecting or entering a number of tickets to purchase or request that is greater than the number of remaining tickets at the time the purchasing or participation form is first accessed.  From the time the participation section was first accessed to the time the user actually submits the purchasing or participation form for processing, the number of remaining tickets may have diminished due to tickets purchased or requested by other users during that time frame.  This is especially critical when the number of tickets purchased or requested by other users reduces the available number of tickets to less than the number of tickets a single user is attempting to purchase.  Sales cap closeout protection prevents over selling tickets by first confirming availability of the selected or entered number of tickets upon user submission of the purchasing or participation form, then placing a hold on the number of tickets requested if available tickets, next the purchase transaction is processed, and finally the sale of the tickets is completed.  If the transaction fails, the hold is taken off of the tickets and the tickets are made available for purchase once again.  The availability of the tickets and the number of tickets to hold while the transaction is being processed is determined by either user selection, input, or the number of tickets remaining dependent on the embodiment chosen by the ticket purchaser or participant as described in paragraphs 117 or 118, and can be applied to the sale of any number of types of tickets or any limited quantity items).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Geisler, Gibson and Fotevski, to enables legitimate, convenient, reliable, and secure transactions at fair market value and provides ticket fulfillment services, even for “sold out” events (Gibson col. 2 lines 1-15). 
29.	Claim 13 is same as claim 13 and is rejected for the same reasons as applied hereinabove.
30.	Claim 20 is same as claim 13 and is rejected for the same reasons as applied hereinabove.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
31.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
32.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 21, 2022